Case 6:20-cv-02233-RBD-EJK Document 77 Filed 06/24/21 Page 1 of 6 PageID 1129




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

 HEALTHE, INC.,

       Plaintiff,

 v.                                             Case No.: 6:20-cv-02233-RBD-EJK

 HIGH ENERGY OZONE LLC d/b/a
 FAR-UV STERILRAY; S. EDWARD
 NEISTER; and PATHOGEN PATH
 CONSULTING LLC,

       Defendants.


 HEALTHE’S UNOPPOSED MOTION TO DISMISS ITS CLAIMS AGAINST
        DEFENDANT PATHOGEN PATH CONSULTING LLC

      Plaintiff Healthe, Inc. (“Healthe”) filed this action against Defendants High

Energy Ozone LLC d/b/a Far-UV Sterilray (“HEO3”), S. Edward Neister

(“Neister”), and Pathogen Path Consulting LLC (“PPC”) (collectively,

“Defendants” and together with Healthe, the “Parties”). In particular Healthe

filed declaratory judgment claims against Defendants HEO3, Neister, and PPC

related to U.S. Patent Nos. 8,481,985; 8,753,575; 8,975,605; and 9,700,642

(collectively the “Patents-in-Suit”), and filed additional claims against Defendants

HEO3 and Neister. See generally Dkt. 1. During the course of this litigation, PPC

has represented that it has no ownership rights to the Patents-in-Suit and PPC has

therefore has sought dismissal from this action. Based on PPC’s representations,
Case 6:20-cv-02233-RBD-EJK Document 77 Filed 06/24/21 Page 2 of 6 PageID 1130




Healthe moves to dismiss Defendant PPC from this action, but maintains all claims

against Defendants HEO3 and Neister.

      Therefore, pursuant to Rules 21 and 41 of the Federal Rules of Civil

Procedure, Healthe moves this Court for an order dismissing without prejudice all

claims asserted by Healthe against Defendant PPC. In support of this Motion,

Healthe states the following:

      1.    On December 8, 2020, Healthe filed its Complaint in this case

asserting four causes of action against all Defendants, including PPC: (1)

declaratory judgment of non-infringement of U.S. Patent No. 8,481,985; (2)

declaratory judgment of non-infringement of U.S. Patent No. 8,753,575; (3)

declaratory judgment of non-infringement of U.S. Patent No. 8,975,605; and (4)

declaratory judgment of non-infringement of U.S. Patent No. 9,700,642. See Dkt. 1

¶¶ 47–113. Healthe also asserted two additional causes of against Defendants

HEO3 and Neister. Id. ¶¶ 114–128.

      2.    On March 10, 2021, Defendants, including PPC, answered Healthe’s

Complaint and asserted counterclaims of infringement of U.S. Patent Nos.

8,975,605 and 9,700,642. Dkt. 41 Counterclaim ¶¶ 40–67.

      3.    On March 31, 2021, Healthe answered Defendants’ counterclaims and

asserted responsive counterclaims against Defendants, including PPC, of

declaratory judgments of non-infringement, invalidity, unenforceability due to


                                       2
Case 6:20-cv-02233-RBD-EJK Document 77 Filed 06/24/21 Page 3 of 6 PageID 1131




inequitable conduct, and unenforceability due to patent misuse of U.S. Patent Nos.

8,975,605 and 9,700,642. See generally Dkt. 52. On June 17, 2021, the Court struck

Healthe’s “Counterclaims” asserted in its Answer and Affirmative Defenses to

Defendants’ Counterclaims (id., pp. 38–71 Counterclaim ¶¶ 1–97), and permitted

Healthe to move to amend its Complaint to assert new claims, as alleged in its

“Counterclaims” by July 1, 2021. Dkt. 73.

      4.     Defendants have represented to Healthe that Defendants Neister and

HEO3 collectively hold all rights and interests in the Patents-in-Suit and that

Defendant PPC holds no rights or interests in the Patents-in-Suit.

      5.     Defendants have also represented that Defendant PPC is not a

counter-claim plaintiff and that Defendant PPC has filed no patent infringement

claims against Healthe because Defendant PPC does not own any rights or

interests in the Patents-in-Suit.

      6.     Based on the above-described representations by the Defendants,

Healthe has agreed to dismiss without prejudice all claims asserted against

Defendant PPC, while reserving Healthe’s right to re-assert those claims in the

future—including by seeking to join PPC to this case or by filing a new case against

PPC—should Healthe discover that Defendants’ representations were in any way

incorrect.




                                         3
Case 6:20-cv-02233-RBD-EJK Document 77 Filed 06/24/21 Page 4 of 6 PageID 1132




      7.    The removal of Defendant PPC from this case and the dismissal of all

claims asserted by Healthe against PPC will not affect the claims, counterclaims,

and defenses presently asserted between Healthe and Defendants HEO3 and

Neister.

      8.    By dismissing its claims asserted against Defendant PPC, Healthe is

in no way admitting that PPC was or is not a proper party to this case.

      Consequently, Healthe hereby respectfully moves this Court for an order

dismissing without prejudice all claims asserted by Healthe against PPC.



                    LOCAL RULE 3.01(g) CERTIFICATION

      Pursuant to Local Rule 3.01(g), I hereby certify that counsel for Plaintiff has

conferred with counsel for Defendants, and Defendants do not oppose the relief

sought by this Motion.




       Dated: June 24, 2021           Respectfully submitted,



                                      /s/ Garret A. Leach, P.C.
                                      David S. Wood, Esq., Trial Counsel
                                      Florida Bar No.: 289515
                                      Email: david.wood@akerman.com
                                      Monica M. Kovecses, Esq.
                                      Florida Bar No.: 105382
                                      Email: monica.kovecses@akerman.com
                                      AKERMAN LLP
                                      Post Office Box 231

                                         4
Case 6:20-cv-02233-RBD-EJK Document 77 Filed 06/24/21 Page 5 of 6 PageID 1133




                                   Orlando, Florida 32802-0231
                                   Phone: (407) 423-4000
                                   Fax: (407) 843-6610

                                   Garret A. Leach, P.C. (appearing pro hac vice)
                                   Email: garret.leach@kirkland.com
                                   Eric D. Hayes, P.C. (appearing pro hac vice)
                                   Email: eric.hayes@kirkland.com
                                   Greg Polins (appearing pro hac vice)
                                   Email: greg.polins@kirkland.com
                                   KIRKLAND & ELLIS LLP
                                   300 N. La Salle
                                   Chicago, IL 60654
                                   Phone: (312) 862-2000

                                   Counsel for Plaintiff HEALTHE, INC.




                                      5
Case 6:20-cv-02233-RBD-EJK Document 77 Filed 06/24/21 Page 6 of 6 PageID 1134




                           CERTIFICATE OF SERVICE

      I hereby certify that on June 24, 2021, I electronically filed the foregoing

document with the Clerk of the Court by using the CM/ECF system, which will

send a notice of electronic filing to all counsel of record.

                                          /s/ Garret A. Leach, P.C.
                                          Garret A. Leach, P.C.




                                           6
